 In the Matter OfSTANDARDCAP & SEAL COMPANYandLODGE—304,INTERNATIONAL ASSOCIATIONOF MACHINISTSIn the Matter ofSTANDARDCAP & SEAL COMPANY; FARGO CAPCORPORATIONandLODGE 304,INTERNATIONALASSOCIATION- OFMACHINISTSCases Nos. R-842 and R-1133, respectively.-DecidedDecember 10, 1938Dfilk Bottle Cap Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:controversy concerningappropriate unit; rival organizations-Contract:no bar to determination ofrepresentatives-UnitAppropriate for Collective Bargaining:machinists andset-up men of both Companies;craft ; skill;occupational differences;desires ofemployees,as evidenced by membership in craft union,continuous protest againstinclusion in industrialunit-Representatives:proof of choice:comparison ofpay roll with union dues books and signedauthorizations-Certification of Repre-sentatives:upon proof of majority representation.Mr. Albert Ornstein,for the Board.Mr. David Clydesdale,ofWashington, D C., for the I. A. M.Mr. Samuel L. Rothbard,of Newark, N. J., for the United.Mr. Francis V. Paone,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 13, 1937, Lodge No. 304, International Association ofMachinists, herein called the I. A. M., filed with the Regional Directorfor the Second Region (New York City) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Standard Cap and Seal Corporation, Jersey City,New Jersey, herein called the Standard, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On May 13, 1938, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation and authorized the10 N. L.R B., No. 33.466 DECISIONS AND ORDERS467Regional Director to conduct it and to provide for an appropriatehearing upon due'notice.'-On May 20, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Standard, the I. A. M.,and the Committee for Industrial Organization, herein called theC. I. 0., a labor organization claiming to represent employees di-rectly affected by the investigation.Pursuant to notice, a hearingwas held on June 16, 1938, at New York City, before James C. Para-dise, the Trial Examiner duly designated by theBoard.The Boardand the United Hood and Seal Workers Local Industrial Union No.682, herein called the United, were represented by counsel; theI.A. M. was represented by its officers; and all participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on theissues was affordedall parties.Upon motion made at the commencement of the hearing,the United was permitted to intervene.During the hearing the TrialExaminer, over the objection of the United, permitted the I. A. M.to amend its petition to include within the alleged appropriate unitthe machinists and set-up men of Fargo Cap Corporation, hereincalled the Fargo, a wholly owned subsidiary of the Standard.Whenreferred to collectively, the Standard and the Fargo are herein calledthe Companies.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the ad-mission of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On November 21, 1938, the I. A. M. filed with the Regional Di-rector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the Standard andthe Fargo and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On November 22,1938, the Board ordered an investigation and authorized the Re-gional Director to conduct it and to provide for an appropriate hear-ing upon due notice.On November 22, 1938, there was filed withthe Board a stipulation in which the I. A. M., the United, the Stand-ard, and the Fargo waived notice of hearing and agreed that theentire record in Case No. R-842 may be incorporated in Case No.R-1133 by the Board "with the same full force and effect as if saidrecord in Case No. R-842 had been specifically repeated, heard, andtaken under hearings duly held and determined" under the petitionfiled in Case No. R-1133, and "that said record may be used by" theBoard "to determine the issues arising out of said petition" in CaseNo. R-1133.On November 28, 1938, the Board, acting pursuant toArticle III, Section 10 (c) (1), of the Rules and Regulations, orderedthe proceeding transferred to and continued before it. 468NATIONAL LABOR RELATIONS BOARDThe Boardhereby approves the stipulation and ordersthat therecord in Case No. R-842 be,and it hereby is, incorporated andmade partof therecord in Case No. R-1133.Uponthe entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESStandard Cap and Seal Corporation is a Virginia corporation en-gaged in the manufacture and sale of milk-bottle hoods. It main-tainsmanufacturing plants in Jersey City, New Jersey, and Chi-cago, Illinois.Its wholly owned subsidiary, Fargo Cap Corporation,isa Delaware corporation engaged in the manufacture and sale ofmilk-bottle discs.The Companies occupy the fifth and sixth floorsin a loft building at 150 Bay Street, Jersey City, New Jersey. Thereisno physical separation of space between the two Companies, buttheir production operations are conducted in separate portions of thelofts.The shipping and general labor employees work for bothCompanies.A single plant manager is the principal supervisoryemployee for both Companies.The same persons hold directorshipsin both Companies.This proceeding concerns employees of theCompanies at their plant in Jersey City, New Jersey.The principal raw materials used by the Companies are paper,wire, paraffin, packing materials, and ink.During 1937 the rawmaterials purchased by the Companies amounted to approximately$335,000 in value, of which approximately 95 per cent representedraw materials shipped to the Jersey City plant from points outsideNew Jersey.During 1937 the Companies manufactured and sold finished prod-ucts amounting approximately to $850,000 in value, of which about80 per cent represented finished products shipped by the Companiesto points outside New Jersey.The Companies normally employ about 64 production employees.II.THE ORGANIZATIONS INVOLVEDLodge No. 304, International Association of Machinists, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership machinists and set-up men of the Com-panies.United Hood and Seal Workers Local Industrial Union No. 682is a labor organization affiliated with the Committee for IndustrialOrganization, admitting to membership all production and mainte-nance employees of the Companies, including machinists and set-upmen. DECISIONS AND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION469On October 28, 1937, the United requested the plant manager of theCompanies to recognize it as the exclusive representative of all theirproduction and maintenance employees.On November 4, 1937, theI.A. M. requested recognition as the exclusive representative of themachinists and set-up men employed by. the Companies.On Decem-ber 13, 1937, the I. A. M. filed its first petition in these proceedings.On December 14, 1937, the Companies entered into a written agree-ment with the United, recognizing the United as the exclusive repre-sentative-of all the production and maintenance employees.Sincethen the Companies,.Ihave been unwilling.to deal with the I. A. M.unless and until the machinists and set-up men are found by the Boardto constitute a unit appropriate for the purposes of collective bar-gaining.The contract executed by the Companies and the United affords noreason for not making a determination of representatives. It wasexecuted after the I. A. M. had made its claim known to the Companiesand after the I. A. M. had filed its original petition in these proceed-ings, and, according to its terms, expired on November 15, 1938.We find that a question has arisen concerning, representation ofemployees of the Companies.IV.THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several, States and tendsto lead and has led to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe I.A. M. claims that the machinists and the Fargo set-up menconstitute a unit appropriate for the purposes of collective bargaining.On the other'hand,upon the ground that the coexistence of craft andindustrial unions in the same plant is not conducive to effective col-lective bargaining,the United contends that all the production andmaintenance employees of the Companies,including the machinistsand set-up men, constitute a single unit appropriate for the purposesof collective bargaining.In view of facts set forth in Section I abovecolicerliirig the ownership,control,and operation,of the two Com-panies, there can be no question regarding the -propriety of includingemployeesof both Companiesin the same unit..147841-39-vol 10--31 - 470NATIONAL LABOR RELATIONS BOARDThe United began organizing the employees of the Companies-inOctober 1937.On October 28, 1937, a committee composed of em-ployees who were members of the United presented a working agree-ment to the plant manager of the Companies for acceptance. Fromthe outset the machinists and several set-up men refused to allythemselves with the United and on or about October 30, 1937, a groupof six of them met at a hotel. One of the six was an old member ofthe I. A. M. and the other five decided to affiliate with the I. A. M.On November 3, 1937, these machinists and set-up men signed I. A. M.membership cards.On November 4, 1937, a representative of theI.A. M. submitted a proposed contract to the plant. manager of theCompanies.On November 8, 1937, the Companies posted and dis-tributed to the employees a notice stating that they had received twoproposed contracts, one from the United and one from the I. A. M.,and that the Companies were willing to bargain collectively with anycommittee chosen by their employees, provided the committee repre-sented a majority of the employees.The United insisted upon ex-clusive bargaining rights for all the employees.Since the Unitedrepresented a majority of the employees, the Companies, in the mid-dle of November, orally agreed to recognize it as the sole bargainingrepresentative.On December 3, 1937, the Companies posted a secondnotice stating that they had recognized a committee composed ofemployees who were members of the United as the exclusive repre-sentative of all the Companies' employees.During this period theI.A. M. was also negotiating with the Companies and continued toask for the right to bargain for the machinists and set-up men as aseparate unit.At no time did they acquiesce in the position takenby the United. It appears that in the middle of November the Com-panies and the I. A. M. reached a verbal understanding on some ofthe terms of its proposed contract.The United requested the Com-panies to sign the notice of December 3, 1937, but they refused to doso.On or about December 6, 1937, the United called a strike forthe purpose of obtaining a written contract, which the Companieshad refused to grant prior thereto.Evidencing the solidarity oftheir desire to be separately represented, the machinists and Fargoset-up men refused to participate in the strike called by the United.On December 13, 1937, the I. A. M. filed its petition herein.As abasis for settling the strike, the Companies issued a signed noticeon December 14, 1937, recognizing the United as the exclusive repre-sentative of all the employees.On December 11, 1937, the I. A. M.,in a letter to the Companies, protested the signing of any agreementwith the United while the question of appropriate bargaining unitremained unsettled.Thereafter the I. A. M. consistently maintainedits position that the machinists and set-up men, constitute 'a distinct DECISIONS AND ORDERS471appropriate unit and that the I. A. M. was entitled to represent themin such a unit.Machinistsare arecognized craft of skilled employees.Their workconsists chiefly in making special parts and tools and is performed inthemachine shop, although their duties occasionally carry themthroughout the plant repairing and maintaining machines.They areskilled employees and receive a much higher rate of pay than theproduction employees.The set-up men are engaged in repairing and setting up machinesthroughout the plant.The set-up men are skilled mechanics andreceive a higher wage than the production employees.The Fargoset-up men occasionally work in the machine shop, while the Standardset-up men seldom do. The Fargo set-up men perform more skilledwork than the Standard set-up men.However, it is clear that bothgroups of set-up men are skilled mechanics closely allied with themachinists.We are of the opinion the record shows that the machinists andset-up men could satisfactorily function either as a separate unit oras part of the larger industrial unit.This being true, the determin-ing factor shall be the desires of the employees themselves.,Here, asfound below in Section VI, a majority of the machinists and set-upnienare included in the I. A. M. membership. This membership ofa majority in the I. A. M. is not the only indication of the desire ofthemachinists and set-up men to constitute a separate bargainingunit ; that desire is further evidenced by their continuous protestagainst inclusion within the industrial unit and by their refusal toparticipate in the strike called by the United.We find that the machinists and set-up men employed by the Com-panies at their plant in Jersey City, New Jersey, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to the employees, the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Companies introduced in evidence pay-roll listsof their employees, as of December 18, 1937. The pay-roll lists showthat there were on that date 10 employees in the unit which we havefound to be appropriate.The I. A. M. introduced in evidence duesbooks and signed authorizations designating the I. A. M. as the col-'Matter of The Globe Machine and Stamping Co.andMetal Polishers Union LocalNo. 3; International Association of Machinists, Distract No 54; Federal Labor UnionIS788,and United Automobile Workers of America, 3N.L.R. B. 294;Matter of Fair-banks,Morse&CompanyandPattern Makers Association of Beloit, 7 N. LR.B. 229. 472NATIONAL LABOR RELATIONS BOARDlective bargaining representative for the signers.No evidence wasintroduced to contest the genuineness of the signatures.We havechecked the signatures against the pay-roll lists and find that 6 of the10 employees in the appropriate unit have so designated the I. A. M.We find that the I. A. M. has been designated and selected by amajority of employees in the appropriate unit as their representativefor the purposes of collective bargaining.It is, therefore,the repre-sentative of all the employees in such unit for the purposes ofcollective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of- employees of Standard Cap and Seal Corporation,Jersey City, New Jersey, and Fargo Cap Corporation, Jersey City,New Jersey, at their Jersey City plant,. within the meaning of Sec-tion 9(c) and Section 2 (6) and(7) of the National Labor RelationsAct.2.The machinists and set-up men of the Companies at their Jer-sey City plant constitute a single unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theNationalLaborRelations Act.3.Lodge 304, International Association of Machinists,is the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining,within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuantto ArticleIII, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthatLodge 304,International Associationof Machinists,has been designated and selectedby a majority of themachinists'and set-up men of the Standard'Cap and Seal Corpora-tion,Jersey City,New Jersey,and Fargo Cap Corporation,JerseyCity, New Jersey, attheir' Jersey Cityplant, as their representativefor the purposes of collective bargaining and that, pursuant to theprovisions'of Section 9 (a) of theAct, Lodge304, International As-sociation of Machinists,is the exclusiverepresentative of all such em- DECISIONS AND ORDERS473ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment.MR. EDWIN S. SMITH,dissenting :For reasons similar to those given by me in other dissenting state-ments 2 I believe that the Board should here find that the industrialunit claimed by the United is the appropriate bargaining unit.2 See, for example,Matter of Allis-Chalmers Manufacturing CompanyandInterna-tional Union, United Automobile Workers of America, Local248, 4 N. L. R. B. 159, 175;Matter of Fairbanks, Morse d CompanyandPattern Makers Association of Beloit, 7 N. L.R, B. 229.